    Case 8:20-cv-01361-JSM-AEP Document 1 Filed 06/11/20 Page 1 of 5 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


JOHN PATRICK HIGGINS,                               )    Civil Action No.:
                                                    )
                             Plaintiff,
     vs.                                            )
                                                    )
CAPIO PARTNERS, LLC,                                )
                                                         DEMAND FOR JURY TRIAL
                             Defendant.             )
                                                    )


   COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES
                                ACT
           Plaintiff John Patrick Higgins (“Plaintiff”) brings this action against Defendant Capio

  Partners, LLC (“Defendant” or “Capio”) on an individual basis, and alleges based upon Plaintiff’s

  personal knowledge, the investigation of counsel, and upon information and belief, as follows:

                                  PRELIMINARY STATEMENT
           1.     In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

  commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

  “abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

  collection practices contribute to the number of personal bankruptcies, to marital instability, to the

  loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

  . . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

  require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

           2.     Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “ensure that those debt collectors who refrain from using
  Case 8:20-cv-01361-JSM-AEP Document 1 Filed 06/11/20 Page 2 of 5 PageID 2



abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

        3.       In determining whether a collection letter violates the FDCPA, courts in the

Eleventh Circuit apply the “least sophisticated consumer standard.” LeBlanc v. Unifund CCR

Partners, 601 F.3d 1185 (11th Cir. 2010). The standard takes into account that consumer protection

laws are not made for the protection of experts, but for the public, which includes the credulous

and the naïve.

        4.       Under the least sophisticated consumer standard, a collection letter may violate the

FDCPA if a communication constitutes a deceptive means to collect an alleged debt. For instance,

a written communication that is deceptive may be open to more than one reasonable interpretation,

at least one of which is inaccurate.

        5.       The FDCPA does not ordinarily require proof of an intentional violation, and is

considered a strict liability statute, whereby a single violation is sufficient to establish civil liability

against the debt collector.

                                   JURISDICTION AND VENUE
        6.       The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. §

1692k(d). If applicable, the Court also has pendent jurisdiction over the state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where the Plaintiff resides and where a substantial part of the events or omissions giving rise to

the claim occurred.

                                               PARTIES
        8.       Plaintiff is a natural person and a resident of Holiday, Florida.


                                                     2
  Case 8:20-cv-01361-JSM-AEP Document 1 Filed 06/11/20 Page 3 of 5 PageID 3



         9.    Plaintiff is a “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

         10.   Upon information and belief, Defendant’s principal place of business is located at

1745 N. Brown Road, Suite 450, Lawrenceville, Georgia 30043 and its designated agent for

service is the CT Corporation System, located at 1200 South Pine Island Road, Plantation, Florida

33324.

         11.   Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

         12.   Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                   STATEMENT OF FACTS
         13.   Some time on, or prior to, January 30, 2020, purported debts were incurred to

Tampa Bay Radiology Associates PA (“Tampa”) and Radiology Physician Solutions of Florida,

LLC (“Radiology”) (collectively “the Debts”).

         14.   The Debts went into default and were assigned to Defendant for collection at an

exact date and time known only to Defendant.

         15.   On May 4, 2020, by way of a Debt Validation Letter (“DVL”), Plaintiff mailed a

written dispute of the Debts to Defendant’s Lawrenceville address.

         16.   The DVL disputed a balance of $78.00 allegedly owed to Tampa, as well as

respective balances of $1,349.00 and $613.00 allegedly owed to Radiology.

         17.   On May 21, 2020, Plaintiff obtained and reviewed a copy of his consumer

background report issued by Experian Information Solutions, Inc. (“Experian”). The Experian

report showed that Defendant had continued to report the Debts allegedly owed and further failed

to note that the Debts were disputed.


                                                3
  Case 8:20-cv-01361-JSM-AEP Document 1 Filed 06/11/20 Page 4 of 5 PageID 4



        18.     Defendant’s failure to mark the collection account as disputed was material because

it impaired Plaintiff’s credit rating and his ability to obtain additional credit.

        19.     Moreover, the failure to mark a disputed debt as disputed would cause the least

sophisticated consumer to become confused and uncertain about their right to dispute a debt, and

the benefits of doing so.

        20.     Defendant, by continuing to report the Debts to credit reporting agencies when it

knew the Debts were disputed, used false, deceptive and misleading means to collect the Debts.

        21.     As a result of these false, deceptive and misleading practices, Plaintiff was harmed.

                                                COUNT I

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                      15 U.S.C. § 1692e et seq.
        22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

        23.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        24.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

        25.     Pursuant to 15 U.S.C. § 1692e(8), a debt collector is prohibited from

“communicating or threatening to communicate to any person credit information which is known

or which should be known to be false, including failure to communicate that a disputed debt is

disputed.”

        26.     Defendant failed to mark the Debts as disputed and Plaintiff was harmed.

        27.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and


                                                   4
  Case 8:20-cv-01361-JSM-AEP Document 1 Filed 06/11/20 Page 5 of 5 PageID 5



attorneys’ fees.

                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       (a)     Awarding Plaintiff statutory damages;

       (b)     Awarding Plaintiff actual damages;

       (c)     Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

               expenses;

       (d)     Awarding pre-judgment interest and post-judgment interest; and

       (e)     Awarding Plaintiff such other and further relief as this Court may deem just and

               proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

DATED: June 11, 2020                         COHEN & MIZRAHI LLP
                                             YOSEF STEINMETZ
                                             Florida Bar No. 119968


                                                              /s/ Yosef Steinmetz
                                                             YOSEF STEINMETZ

                                             300 Cadman Plaza West, 12th Floor
                                             Brooklyn, NY 11201
                                             Telephone: 929/575-4175
                                             929/575-4195 (fax)
                                             yosef@cml.legal

                                             Attorneys for Plaintiff




                                               5
